DETAILED ACTION
Claims 1-6, 8-10 are pending. Claims 1, 9 are amended. Claim 7 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on October 3, 2022.  As directed by the amendment: claims 1 and 9 have been amended and clain 7 has been cancelled.  Thus, claims 1-6, and 8-10 are presently pending in this application.
Applicant’s amendment to the claims has overcome the drawing objection.
Applicant’s amendment to the claim has overcome some of the 35 USC §102(a)(1) rejections, however, additional rejections are made as detailed below. 
Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. Applicant arguments with respect to claim 1 and dependents are not persuasive.  Applicant argues that Schuller does not describes that a fibre channel connection section can be connected to a fibre channel input.”  The examiner respectfully disagrees.  It is noted that Claim 1 is directed to a fibre guide insert and not for an opening roller housing such as in claim 9.  Therefore, the recitation of claim 1 that the fibre channel connection section can be connected to a fibre channel input is a recitation of intended use as the “fibre channel input” is not positively claimed.  The device of Schuller is fully capable of being arranged such that a fibre channel connection section can be connected to an unclaimed fibre channel input.  This language is in contrast to that of claim 9 which requires the fibre channel connection section to be connected to a fibre channel input. 
Claim 9 is rejected utilizing different art as described below.  
Claim Objections
Claim 1 is objected to because of the following informalities:   claim 1 recites “having . . a fibre channel connection section can be connected” which should be “having . . a fibre channel connection section that can be connected”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “the fibre guide unit” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  The examiner has interpreted this as “the fibre guide insert”. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuller et al. (US 5555717).
Regarding claim 1, Schuller describes a fibre guide insert (insertion piece 32) for an opening roller housing, the fibre guide insert comprising: an insert body (body of 32) to be pushed into a mounting opening of the opening roller housing (fully capable of being inserted into a generic mounting opening of some unclaimed roller housing, in this instance into a recess of housing 4), the insert body having a fibre guide surface (see annotated Fig. 4 below) and a fibre channel connection section (see annotated Fig. 4 below) can be connected to a fibre channel input (fully capable of being connected to a fibre channel input, which is not positively claimed), characterised in that the fibre channel connection section is formed on an end face (is on an end face) of the insert body, and the fibre guide surface running in a direction of the longitudinal axis (surface runs parallel to the longitudinal direction) of the insert body adjoins the fibre channel connection section (the surface extends into the fiber channel connection section),
wherein the longitudinal axis (see annotated Fig. 4 below) is the axis of the insert body that corresponds to the direction of its greatest expanse (length) and the end face is a side at the end of the longitudinal expanse (end face is on a side), and when (what follows is a recitation of intended use, the claim is to the fibre guide insert, not to other components, thus the relative placement of additional components to the fibre guide insert are merely a recitation of intended use) the insert body (body of 32) is mounted to the opening roller housing, the fibre channel connection section of the fibre guide insert rests against the fibre channel input (the insert is fully capable of being mounted against a fibre channel input).  


    PNG
    media_image1.png
    430
    823
    media_image1.png
    Greyscale

Regarding claim 2, the insert of Schuller includes that the fibre channel connection section runs perpendicularly to the longitudinal axis of the insert body (see annotated Fig. 4 above, the connection section runs perpendicularly to longitudinal axis).  
Regarding claim 3, the insert of Schuller includes that the fibre channel connection section runs at an angle to the longitudinal axis of the insert body (runs perpendicularly, see annotated Fig. 4 above).  
Regarding claim 4, the insert of Schuller includes that the insert body has a guide element (collar 325) on its peripheral surface to be brought into engagement with a guide element mount of the mounting opening (fully capable of being brought into engagement with the mounting opening).  
Regarding claim 5, the inset of Schuller includes that the guide element of the insert body is formed by a projection (is a projection), a groove, a flattening (is also flat), or a combination which extends in the direction of the longitudinal axis of the insert body.  
Claim(s) 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winzen (US 20120204530).
Regarding claim 9, Winzen describes an opening roller housing (opening roller housing 17) for (although the claim utilizes the word “for” the examiner is interpreting this claims as requiring an opening device) an opening device (opening roller 21) of an open-end rotor spinning device (open-end rotor spinning mechanism 1), having a mounting opening (walls of 17 holding insert) for a fibre guide insert (fiber guide channel device 50, while the claims recites “for” the examiner is interpreting the claim to require a fibre guide insert), characterised in that
a longitudinal axis (see annotated Fig. 2 below) of the mounting opening runs parallel to a tangent of an opening roller arranged in an opening roller housing interior (is tangent, see annotated Fig. 2) and the mounting opening is configured in such a way that an insert body of the fibre guide insert (50) is capable of being pushed into the mounting opening via an outer opening of the opening roller housing (see annotated Fig. 2), the insert body (channel body 14) of the fibre guide insert having a fibre guide surface (see annotated Fig. 4 below) as well as a fibre channel connection section (see annotated Fig. 1 above) arranged on an end face of the insert body (see annotated Fig. 1 above), the fibre channel connection section being connected to a fibre channel input (attachment piece 29), and when the insert body (14) is mounted to the opening roller housing, the fibre channel connection section of the fibre guide insert rests against the fibre channel input (the outer face of the insert body rests against attachment piece 29, see Fig. 3). 

    PNG
    media_image2.png
    809
    586
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    535
    617
    media_image3.png
    Greyscale

Regarding claim 10, the housing of Schuller includes that the outer opening (see annotated Fig. 2 above) is configured in such a way that the insert body of the fibre guide unit (50) is pushed in parallel to the tangent (is tangent to opening roller) of the opening roller arranged in the opening roller housing interior in a tangential direction (is in a tangential direction) or radially to the opening roller arranged in the opening roller housing interior in a radial direction or along an overlap of the tangential and radial directions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuller et al. (US 5555717) in view of Stahlecker et al. (US 5638671).
Regarding claim 6, the insert of Schuller includes the limitations of claim 6, but does not explicitly describe that the insert body has a fastening for fixing the insert body in the mounting opening.  
In related art for opening spinning machines, Stahlecker describes a device that includes magnets 22 which are utilized to secure a yarn withdrawal navel 18 in place. 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the insert body to include magnets as described in Stahlecker to keep the insert in place and to reduce the likelihood that the insert could rotate along its axis during use (see Stahlecker describing that some withdrawal navels have asymmetrical form, such as the insert of Schuller, and that it is desirable to have them positioned in a particular location, col. 1, ll. 40-44, which the magnets assist in providing).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuller et al. (US 5555717) in view of Sonntag et al. (US 20030221406).
Regarding claim 8, the insert of Schuller describes the limitations of claim 8 but does not explicitly describe the insert body has a colour coding adapted to the length of the fibre guide surface.  
Schuller does describe that replacing the insertion piece may be advantageous when changing the material to be spun (col. 6, 63-64).
In related art for open-end spinning devices, Sonntag describes that components may be color coded so that the particular component to be utilized is readily and unambiguously ascertained (para. 0038).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the insert to be color coded so that when the insertion piece is changed (col. 6, ll. 63-64, Schuller) the new component can be readily and unambiguously ascertained (para. 0038, Sonntag). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732              
                                                                                                                                                                                          
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732